Citation Nr: 1215157	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  08-14 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, a claim of entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1966 to April 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by unappealed April 2004 and August 2004 rating decisions.

2.  In September 2007, additional service personnel records (SPRs) were obtained by the RO from the National Personnel Records Center; although these records existed at the time of the August 2004 rating decision denying the Veteran's original claim, and the RO's failure to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.

3.  Evidence associated with the claims file since the unappealed August 2004 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for PTSD.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the petition to reopen a claim for entitlement to service connection for PTSD, because the claim is being reopened and remanded, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

Preliminarily, the Board notes that the claims are as listed above.  In the April 2004 and August 2004 rating decisions, the RO denied service connection for PTSD.  Although there was no PTSD diagnosis of record at the time o those decision, there was also no another psychiatric diagnoses of record.  The VCAA letters and the development conducted by the RO at that time were regarding PTSD only.  Accordingly, the Board finds that the PTSD claim must be considered on a new and material basis, but that the other psychiatric disorders will be considered on a direct service connection basis.  See Ephraim v. Brown, 82 F.3d 399, 401-02 (Fed. Cir. 1996) (holding that where there is a prior final decision on one diagnosis, a new diagnosis constitutes a separate claim); see also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (citation omitted) ("[I]n determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries, or whether it is evidence tending to substantiate an element of a previously adjudicated matter."); Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (holding that claims based upon distinctly diagnosed diseases and injuries are separate and distinct claims under 38 U.S.C. § 7104(b)).  

In an April 2004 rating decision, the RO denied service connection for PTSD because there was no confirmed in-service stressor and no PTSD diagnosis.  Thereafter, the Veteran filed additional evidence with the RO.  In an August 2004 decision, the RO continued the denial of the claim, noting the same reasons as indicated in the April 2004 rating decision.  The Veteran filed a notice of disagreement, but did not file a timely appeal of the decision.  The August 2004 decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2011).  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In May 2007, the Veteran requested to reopen his claim of entitlement to service connection for PTSD.  In a January 2008 rating decision, the RO found that the claim was reopened but denied the service connection claim.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2). 

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

In this case, the RO determined that new and material evidence was presented to reopen the Veteran's claim for entitlement to service connection for PTSD.  Such a determination, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the August 2004 rating decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Evidence of record at the time of the August 2004 decision includes the following:  1) the Veteran's service treatment records (STRs); 2) a few SPRs; 3) VA medical records from 1999 to 2003; and 4) the Veteran's stressor statements.  The STRs were negative for any PTSD or psychiatric complaints.  The VA medical records provided no diagnosis of a psychiatric disorder, but the Veteran reported feelings of depression.  The Veteran's stressor statements include witnessing the death of 2 soldiers during boot camp.  The SPRs contained the Veteran's unit information and location, to include that he served with Company E, 4th Training Battalion, 2nd Training Brigade (BCT) at Fort Bliss, Texas, that he served in Germany, and that he did not serve in Vietnam and was not awarded any combat medals.

Evidence submitted after the August 2004 decision includes 1) VA medical records dated from 1999 to 2010; 2) lay statements; 3) private medical records; 4) a September 2010 VA examination, 5) the March 2012 hearing transcript, and 6) additional SPRs received in September 2007.  The VA medical records provide diagnoses of major depressive disorder, adjustment disorder, and mood disorder with anxiety and depression.  In the lay statements, friends of the Veteran noted that he continuously referred back to his time in the military, was unable to hold a job, and had various psychiatric symptoms.  The private medical records document psychiatric diagnoses of PTSD and major depressive disorder.  An October 2008 private evaluation noted that there was a psychiatric problem related to service.  At the VA examination, the Veteran reported his alleged in-service stressor.  The examiner diagnosed PTSD and determined that the traumatic experience led him to develop PTSD.  At the hearing, the Veteran provided testimony regarding his stressors and his psychiatric symptoms since service discharge.  The additional SPRs contained duplicates of previously obtained SPRs and additional SPRs indicating the terms of his service agreement and locations of service.  

The Board finds that new and material evidence has been presented.  The evidence is new because it was not in existence nor was it previously submitted to VA.  The evidence is also material.  The evidence relates to unestablished facts necessary to establish the claim - the presence of a current PTSD diagnosis that may be related to service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as it indicates that a diagnosis and a nexus, neither of which were of record at the time of the August 2004 rating decision.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.

Although additional SPRs were received after the August 2004 rating decision, the records were not relevant.  The documents showing the Veteran's unit and locations served was a duplicate of records already in the claims file.  Additionally, the other records indicated his locations in Germany, the terms of his enlistment, and various other procedural and administrative matters that are not relevant to the Veteran's claim.  Accordingly, the claim is not reconsidered.  See 38 C.F.R. § 3.156(c).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened; the claim is granted to this extent only.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

First, remand is required for further development regarding the Veteran's alleged in-service stressor.  Because the Veteran's alleged stressors are based on the deaths of 2 soldiers during boot camp training, they must be verified.  See VA Adjudication Procedures Manual M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.13.ii.  The Veteran has alleged he witnessed 2 deaths during boot camp, but did not provide the names of the soldiers.  The RO concluded in a January 2008 memorandum that unit records research could not be conducted without the names of the soldiers.  But the Veteran was not notified of this requirement and it is not clear why a search for casualties during boot camp cannot be conducted.  Accordingly, remand is required for notification to the Veteran and a search for any such casualties.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination regarding the non-PTSD portion of his claim.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, there are currently diagnosed psychiatric disorders, including major depressive disorder, mood disorder, and adjustment disorder.  The Veteran has alleged psychiatric symptoms since service discharge.  A private examiner stated that the Veteran has psychiatric disorders due to service.  Accordingly, remand for a VA examination is required. 

While on remand, recent VA treatment records must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide additional information regarding his alleged stressors.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

3.  After providing the Veteran with an appropriate amount of time to respond to the request for additional information, contact the appropriate government records repository to request verification of the alleged deaths during boot camp.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the non-PTSD psychiatric disorders.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder, mood disorder, and adjustment disorder were caused or aggravated by the Veteran's military service.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


